Case 3:20-cv-09976-BRM-ZNQ Document 23 Filed 10/21/20 Page 1 of 2 PageID: 1961




 Jeffrey W. Lorell (jlorell@saiber.com)
 Jakob B. Halpern (jhalpern@saiber.com)
 Catherine Soliman (csoliman@saiber.com)
 SAIBER LLC
 18 Columbia Turnpike, Suite 200
 Florham Park, New Jersey 07932
 Tel.: (973) 622-3333

 Vincent Miletti (Vmiletti@aol.com)
 THE LAW OFFICE OF VINCENT MILETTI
 2139 East 3rd Street
 Brooklyn, New York 11223
 Tel.: (347) 234-0034

 Aaron P. Bradford (Aaron@apb-law.com)
 Mishele Kieffer (Mishele@apb-law.com)
 BRADFORD, LTD
 2701 Lawrence Street
 Denver, Colorado 80205
 Tel.: (303) 325-5467

 Attorneys for Plaintiff
 Onyx Enterprises Int’l Corp.

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

                                         :
  ONYX ENTERPRISES INT’L                 :   Civil Action No. 20-09976 (BRM)
  CORP.,                                 :   (ZNQ)
                    Plaintiff,           :
        v.                               :       NOTICE OF APPEARANCE
                                         :
  VOLKSWAGEN GROUP OF                    :           DOCUMENT FILED
  AMERICA, INC.,                         :           ELECTRONICALLY
                                         :
                    Defendant.           :
Case 3:20-cv-09976-BRM-ZNQ Document 23 Filed 10/21/20 Page 2 of 2 PageID: 1962




       PLEASE TAKE NOTICE that plaintiff Onyx Enterprises Int’l Corp.

 (“Plaintiff”) is represented by the firm of Saiber LLC in the above matter. Jeffrey

 W. Lorell, Esq. hereby enters his appearance as counsel of record and as “lead

 attorney to be noticed” on behalf of Plaintiff. Accordingly, Plaintiff respectfully

 requests that any future Notices of Electronic Filing related to this case be

 forwarded to Jeffrey W. Lorell at jlorell@saiber.com.



 Dated: October 21, 2020               Respectfully submitted,

                                       SAIBER LLC
                                       Attorneys for Plaintiff Onyx Enterprises Int’l
                                       Corp.




                                       By: /s Jeffrey W. Lorell
                                           JEFFREY W. LORELL




                                          2
